Case 1:20-cv-00770-RDM Document 3 Filed 03/19/20 Page 1 off f L [ee ip

MAR 19 2020

UNITED STATES DISTRICT COURT  Benbvankcy Cou an
FOR THE DISTRICT OF COLUMBIA

 

A.C.H.C., a minor, by and through her next Case: 1:20-cv-00770

friend and stepfather, JOSE C., ef al. Assigned To : Moss, Randolph D.

oo. Assign. Date : 3/17/2020
Plaintiffs, Description: Habeas Corpus/2255 (G-DECK)
Y. Chief Judge Beryl A. Howell

WILLIAM P. BARR, ef al.

Defendants.

 

 

MEMORANDUM AND ORDER

 

Jose C., an adult who has filed a habeas petition on behalf of his two minor
stepchildren and his one minor biological child who are currently detained, has moved to
proceed using only his last initial in place of his last name and to refer to his wife as “Ms. C.,”
Pets.’s Mot. for Leave to File Using Pseudonyms for Pets.’s Mother and Father/Stepfather
(“Pets.’s Mot.”) at 2, in their action seeking the children’s “immediate| | release|] to the
custody of their father.” Pet. § 1. Petitioners explain that “this case involves highly sensitive
information involving sexual violence,” and thus allowing not only the children to proceed
under their initials, but to also cloak the identities of their parents would “protect{] Petitioners
from the physical and mental anguish they would experience if their identities [were]
disclosed to the public.” Pets.’s Mot. at 1. For the reasons set forth below, the petitioners’
motion is granted, subject to any further consideration by the United States District Judge to

whom this case is randomly assigned. |

 

: Under Local Civil Rule 40.7(f), the Chief Judge shall “hear and determine . . . motion[s] to file a

pseudonymous complaint.” LCvR 40.7(f).
Case 1:20-cv-00770-RDM Document 3 Filed 03/19/20 Page 2 of 7

I. BACKGROUND

Petitioners are three minor siblings who fled El Salvador where they “survived
violence and death threats,” “witnessed their mother being beaten,” and where “their relatives
have been murdered for refusing to provide information to the MS-13 gang about their
whereabouts.” Pet. §5. When they sought asylum in the United States, they were “separated
from their father, mother, and sister/stepsister.” /d.§ 1. They are now detained by the Office
of Refugee Resettlement (“ORR”) ina “shelter for unaccompanied immigrant children in
Crofton, Maryland.” /d. Petitioners have filed for habeas relief, claiming that “both the
William Wilberforce Trafficking Victims Protection Reauthorization Act (‘TVPRA‘)” and a
binding settlement agreement “require the government to place Petitioners in ‘the least
restrictive setting appropriate to their age and special needs,’ including release ‘without
unnecessary delay’ to... their father.” fd. 93. Indeed, they assert that their father, who
resides just 50 miles from where they are currently being held, “has already completed the...
paperwork and background checks” necessary to secure their release, and yet they remain in
ORR detention. /d. 7 1.
II. LEGAL STANDARD

Generally, a complaint must state the names of the parties and address of the plaintiff.
Feb. R. Civ. P. 10(a) (“The title of the complaint must name all the parties.”); LCVR 5.1(c)(1)
(“The first filing by or on behalf of a party shall have in the caption the name and full
residence address of the party,” and “([fJailure to provide the address information within 30
days of filing may result in the dismissal of the case against the defendant.”); LCvR 11.1
(same requirement as LCvR 5.1(c)(1)). The Federal Rules thus promote a “presumption in

favor of disclosure [of litigants’ identities], which stems from the ‘general public interest in
Case 1:20-cv-00770-RDM Document 3 Filed 03/19/20 Page 3 of 7

the openness of governmental processes,’ ... and, more specifically, from the tradition of
open judicial proceedings.” /n re Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal
citations omitted) (quoting Wash. Legal Found. v. U.S. Sentencing Comm'n, 89 F.3d 897, 899
(D.C. Cir. 1996)). Accordingly, “parties to a lawsuit must typically openly identify
themselves in their pleadings,” with “[b]asic fairness dictat[ing] that those among the
defendants’ accusers who wish to participate . . . as individual party plaintiffs must do so
under their real names.” United States vy. Microsoft Corp., 56 F.3d 1448, 1463-64 (D.C. Cir.
1995) (per curiam) (internal quotation marks and citations omitted).

Nevertheless, courts have, in special circumstances, permitted a party to proceed
anonymously. The D.C. Circuit has instructed that “the appropriate way to determine whether
a litigant may proceed anonymously is to balance the litigant’s legitimate interest in
anonymity against countervailing interests in full disclosure.” Jn re Sealed Case, 931 F.3d at
96. When weighing those concerns, five factors, initially drawn from James v. Jacobson, 6
F.3d 233, 238 (4th Cir. 1993), serve as “guideposts from which a court ought to begin its
analysis.” Jn re Sealed Case, 931 F.3d at 97. These five factors are:

(1) whether the justification asserted by the requesting party is merely to avoid the

annoyance and criticism that may attend any litigation or is to preserve privacy in

a matter of [a] sensitive and highly personal nature; (2) whether identification poses

a risk of retaliatory physical or mental harm to the requesting party or[,] even more

critically, to innocent non-parties; (3) the ages of the persons whose privacy

interests are sought to be protected; (4) whether the action is against a governmental

or private party; and relatedly, (5) the risk of unfairness to the opposing party from
allowing an action against it to proceed anonymously.

/d. (citing James, 6 F.3d at 238).
At the same time, a court must not simply “engage in a wooden exercise of ticking the
five boxes.” Jd. Rather, “district courts should take into account other factors relevant to the

particular case under consideration.” Jd. (quoting Sealed Plaintiff v. Sealed Defendant, 537
Case 1:20-cv-00770-RDM Document 3 Filed 03/19/20 Page 4 of 7

F.3d 185, 189-90 (2d Cir. 2008)). In exercising discretion “to grant the rare dispensation of
anonymity .. . the court has ‘a judicial duty to inquire into the circumstances of particular cases
to determine whether the dispensation is warranted’. . . tak[ing] into account the risk of
unfairness to the opposing party, as well the customary and constitutionally-embedded
presumption of openness in judicial proceedings.” Microsoft Corp., 56 F.3d at 1464 (quoting
James, 6 F.3d at 238 (other internal citations and quotation marks omitted)).
III. DISCUSSION

At this early stage of the litigation, this Court is persuaded that the petitioners have
met their burden of showing that the privacy interests of the minor children outweigh the
public’s presumptive and substantial interest in knowing the details of judicial litigation. The
public’s interest in the identities of the children and their parents is de minimis compared to
the significant privacy interests of the petitioners, children who have been severly traumatized
and violently abused.

The Federal Rules already provide minor children the protection anonymity affords.
FED. R. Civ, P. 5.2(a)(3) (allowing a minor child's initials to be substituted for his full name in
court filings). Petitioners fret, however, that failing to extend that protection to the children’s
parents would “subject them and their family to retribution.” Pets.’s Mem. of L. Supp. Pets.’s
Mot. (“Pets.’s Mem.”) at 1. Although the parents fear for their own safety should their
identities become public, they are also concerned that “[rJevealing the names of Petitioners’
parents in public documents preserved in perpetuity risks revealing the identities of
Petitioners as well.” Pets.’s Mem. at 9. In the main, then, the instant motion is about

protecting the privacy and well-being of children. See JW, v, Dist. Of Columbia, 318 F.R.D.
Case 1:20-cv-00770-RDM Document3 Filed 03/19/20 Page 5 of 7

196, 199 (D.D.C. 2016) (noting that when a parent files on behalf of a child who wishes to
stay anonymous, their “privacy interests are intractably intertwined”).

The first factor courts are instructed to consider when ruling on these kinds of motions
plainly weighs in the petitioners’ favor. Petitioners do not hope to avoid mere “annoyance” or
“criticism,” Sealed Case, 931 F.3d at 97, but to prevent the public airing of their past traumas
including having to witness the torture and abuse of their parents, the murder of their
relatives, and the sexual assault suffered by one petitioner in the migrant tent camp where she
was sent by U.S. officials to await an asylum decision. Pets.‘s Mem. at 6-7. These incidents,

I” matters.

detailed in their petition, undeniably qualify as “sensitive and highly persona
Sealed Case, 931 F.3d at 97.

The petitioners also contend, with respect to the second factor, that both they and their
parents “face a serious risk of retaliatory physical and mental harm.” Pets.’s Mem at 8.
Petitioners fled El Salvador after gang members allegedly began to “target[] the[ir] family for
their religious activities.” /d. at 6. They and their parents fear that, should they publicly
identified, “the same individuals and gangs who threatened their family will seek out them
and their children” for retaliation. /d. at 8-9. The outcome of the petitioners’ asylum case
“remains uncertain,” and their complaints of gang violence on the public docket in the United
States could lead to intensified abuse if they are forced to return to E] Salvador. Moreover,
the Petitioners, 16-, 14-, and 9-year-old children may suffer mental harm in the future when
they learn that detailed descriptions of the trauma they suffered are available for the world to
see.

The third factor, “the ages of the persons whose privacy interests are sought to be

protected” also weighs in favor of allowing the petitioners to proceed anonymously. Sealed
Case 1:20-cv-00770-RDM Document 3 Filed 03/19/20 Page 6 of 7

Case, 931 F.3d at 97. As noted above, although the names that will be hidden are those of
adults, this motion seeks to protect the privacy interests of their minor children. The
anonymity afforded the minor petitioners by the Federal Rules of Civil Procedure “would be
eviscerated unless the parent was also permitted to proceed using” a pseudonym. J.W., 318
F.R.D. at 199.

As to the nonmoving parties’ interests, allowing the petitioners to proceed under a
pseudonym will have no impact on any private rights, as the only defendants are government
agencies. The petitioners’ identities, moreover, will be known to the defendants. Allowing
the petitioners to proceed pseudonymously thus will not compromise the defendants’ ability
to defend this action and poses little “risk of unfairness to the opposing party.” Nat'l Ass'n of
Waterfront Emp'rs v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008). Finally, any public
interest in disclosing the identities of the petitioners or their parents is significantly
outweighed by the privacy interests of the minor children involved in this case. Indeed, the
protection of that very privacy interest is enshrined in the Federal Rules of Civil Procedure.
Feb. R. Civ. P. 5.2(a)(3).

In sum, weighed against the minimal apparent interest in disclosure, the petitioners’
significant interest in maintaining their anonymity at this early stage in the litigation is more
than sufficient to overcome any general presumption in favor of open proceedings. See
’ Horowitz v. Peace Corps, 428 F.3d 271, 278 (D.C. Cir. 2005) (“If there is no public interest in
the disclosure of certain information, ‘something, even a modest privacy interest, outweighs
nothing every time.’” (quoting Nat'l Ass'n of Retired Fed. Emps. v. Horner, 879 F.2d 873,

879 (D.C. Cir. 1989))).
Case 1:20-cv-00770-RDM Document 3 Filed 03/19/20 Page 7 of 7

IV. CONCLUSION AND ORDER

For the foregoing reasons, it is hereby

ORDERED that the petitioners’ Motion for Leave to File Using Pseudonyms for
Petitioners’ Mother and Father/Stepfather is GRANTED, and the petitioners may proceed
herein using only their initials and the initials of minor petitioners’ parents/step-parents; it is
further

ORDERED that the declarations attached to and providing a statement of the facts
supporting the instant motion shall be sealed by the Clerk of this Court; and it is further

ORDERED that the defendants are prohibited from publicly disclosing the
petitioners’ or their parents’ identities or any personal identifying information that could lead
to the identification of the petitioners or their parents by nonparties, except for the purposes of
investigating the allegations contained in the Complaint and for preparing an answer or other
dispositive motion in response.

SO ORDERED. ,

Date: March 19, 2020 ay) bal P- foul

BERYL A. HOWELL
Chief Judge

 

 
